Name: Commission Regulation (EC) NoÃ 491/2007 of 3 May 2007 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1947/2005 as regards the communication of data concerning seeds
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  information technology and data processing
 Date Published: nan

 4.5.2007 EN Official Journal of the European Union L 116/3 COMMISSION REGULATION (EC) No 491/2007 of 3 May 2007 laying down detailed rules for implementing Council Regulation (EC) No 1947/2005 as regards the communication of data concerning seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1947/2005 of 23 November 2005 on the common organisation of the market in seeds and repealing Regulations (EEC) No 2358/71 and (EEC) No 1674/72 (1), and in particular Article 11 thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 2081/2004 of 6 December 2004 laying down rules for the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organisation of the market in seeds (2) refers to species and group of varieties set out in the Annex to Council Regulation (EEC) No 2358/71 (3). These are now included in Annex XI to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers. (2) In the light of the reform of the seed sector it is appropriate to review and simplify the communication of the information necessary for implementing Regulation (EC) No 1947/2005. For the sake of clarity, Regulation (EC) No 2081/2004 should therefore be repealed and replaced by a new Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Member States shall communicate to the Commission by electronic transmission, for each species and group of varieties set out in Annex XI to Regulation (EC) No 1782/2003, the information listed in the Annex to this Regulation by the dates specified therein. Article 2 Regulation (EC) No 2081/2004 is repealed. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 312, 29.11.2005, p. 3. (2) OJ L 360, 7.12.2004, p. 6. (3) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). ANNEX Data to be communicated by Member States in accordance with Article 1: No Nature of information (by species and group of variety) Date by which the information must be supplied Year of harvest Calendar year following harvest 1 Total area accepted for certification (in ha) 15 November 2 Estimated harvest (in tonnes) (1) (2) 15 November 3 Total quantities harvested (in tonnes) (3) 1 October 4 Stocks held by wholesalers at end of marketing year (in tonnes) (3) (4) 1 October (1) These data only apply to basic and certified seed. (2) Figures for quantities of seed accepted for certification. (3) Figures for quantities to relate to seed satisfying certification requirement. (4) Marketing year as specified in Article 2 of Council Regulation (EC) No 1947/2005 (OJ L 312, 29.11.2005, p. 3).